Citation Nr: 1549696	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  10-13 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to service connection for a bilateral wrist condition. 

2. Entitlement to service connection for depression.

3. Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to February 1982, May 1988 to August 1988, and February 1991 to August 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2008 and June 2009 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the June 2009 rating decision characterized these issues as petitions to reopen previously denied claims for service connection.  However, the RO indicated that the new evidence received since the prior March 2008 rating decision consisted of service treatment records (STRs).  38 C.F.R. § 3.156(c) provides that if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  As such, the above characterization of the issues is appropriate.  

Additionally, a DD-214 indicates that the Veteran received a discharge under other than honorable conditions following his service from February 1991 to August 1992.  This is relevant to the Veteran's current claims because he links his psychiatric and wrist disabilities to events that occurred in this period of service.  The RO initiated adjudication of a character of discharge issue, as shown by a July 2013 letter to the Veteran informing him of the information that he should submit regarding this discharge as well as his right to a personal hearing.  To date, it does not appear that a determination been made regarding the Veteran's eligibility for benefits stemming from this period of service.  It is necessary for the RO to address this issue in the first instance as it is intertwined with the pending matter.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In October 2015, the Veteran's representative submitted a motion to remand the claims so the Veteran could be provided a Travel Board hearing at the RO.  The representative further submitted a July 2013 request by the Veteran for a "formal hearing."  

Since the AOJ, rather than the Board, schedules the type of hearing he has requested, the Board must remand these claims to schedule this hearing.  38 C.F.R. §§ 20.704, 20.1304 (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran's requested Travel Board hearing at the earliest opportunity (or, if he elects, a videoconference hearing instead).  Regardless of the type, notify him of the date, time, and location of his hearing. Put a copy of this notification letter in the claims file.  If he fails to report for this hearing or changes his mind and elects not to have it, also document this in the claims file.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




